COOK, Judge
(dissenting):
The principal opinion quotes from United States v. LeBlanc, 19 U.S.C.M.A. 381, 382, 41 C.M.R. 381, 382 (1970), to the effect that the offense is “not specifically related to the military services.” That comment was also made in United States v. Black, 1 M.J. 340, 345 (C.M.A.1976), which, like LeBlanc, involved the question of whether the facts established a sufficient military connection with the offense to allow the exercise of court-martial jurisdiction. Black observed that the jurisdictional question before the *460court was a factual one, specifically whether, notwithstanding the offense was cognizable in a federal civilian court, there existed sufficient “service connection” to vest jurisdiction in the military. Id. at 345. Black also observed that importation was of interest to the Federal Government and that circumstance was of “particular importance” in assessing the justification for the exercise of court-martial jurisdiction, but it did not say, directly or indirectly, that the civilian interest alone foreclosed the military from even considering factors demonstrating a military interest in prosecution.
On the facts, my dissent in Black would impel me to dissent here. However, there are additional factors which led the Court of Military Review below to conclude that this case is different from Black. Among those are that where, in Black, there was no “threat to the security” of a military installation, here, the accused used the military telephone system to make arrangements for the transfer of heroin; packaged a part of the substance on the base, and used the military mail system to ship the package from Thailand; and, that some of the accused’s inventory of the drug was found on base in his quarters. I agree with the Court of Military Review that a sufficient military nexus for the offense exists to justify prosecution by court-martial. As I also perceive no merit in the remaining assignment of error, I would affirm the decision of the Court of Military Review.